





Third Amended and Restated Consulting Agreement
Between Homeland Energy Solutions LLC
And Cornerstone Resources LLC.


This Third Amended and Restated Consulting Agreement (the “Agreement”) is
entered into effective as of the 1ST day of January, 2019 by and between
Cornerstone Resources, LLC, an Iowa limited liability company (“CR”) and
Homeland Energy Solutions, LLC (“HES”), an Iowa limited liability company which
parties may sometimes be referred to herein individually as a “Party”, or
collectively as the “Parties”.


WHEREAS, CR is in the business of providing consulting services to chemical
process and ethanol production companies.


WHEREAS, HES wishes to retain CR to provide the services of a CEO/President,
management development, operations management expertise and ethanol business
management for HES.


NOW THEREFORE, IN CONSIDERATION of the mutual terms and conditions of this
Agreement, and other good and valuable consideration receipt of which is hereby
acknowledged, CR and HES agree as follows:


1. Retention of Consultant: HES hereby retains CR, and CR hereby agrees to act
and provide the services described in Section 2 below to and for the benefit of
HES (the “Services”). All such Services for which CR is retained during the Term
(as defined below) of this Agreement shall be deemed to be performed subject to
the terms of this Agreement unless the Parties agree otherwise in writing.


2. Statements of Work and Other General Consulting:
•
CR will retain James Broghammer (owner of CR) to provide the services of
CEO/President for HES.

•
James Broghammer will be on-site 2 days per week unless he is traveling on
behalf of HES or is otherwise performing services outside of the plant at the
direction of the Board. The one exception is when James Broghammer is taking
personal vacation of 3 days or more in a given week.

•
Reporting directly to the CEO will be the Commodity Risk Manager, CFO, Plant
Manager, and the Office and HR manager.

•
CR will assist all plant management personnel in development of systems and
procedures to perform their respective jobs in the most efficient and effective
manner possible.

•
CR will provide any technical assistance to the plant operation as needed.

•
CR will provide experience and support to the risk management program at HES.

•
CR will support the CFO and provide guidance for operation reports that can
provide useful information for the ongoing operations of HES.

•
CR shall immediately report to the Board any behavior suspected to be in
violation of HES’s policies or workplace rules regarding equal employment
opportunity,







Rev. 10.26.15                        
1

--------------------------------------------------------------------------------





discrimination, harassment or retaliation. This includes behavior witnessed by
CR, reported to CR, or otherwise known to/learned by CR.
•
CR shall comply with all applicable HES policies relating to office and
workplace conduct (including anti-discrimination, anti-harassment, and
anti-retaliation policies), health and safety, and use of CR facilities,
equipment, and other resources. CR shall comply with all applicable local,
state, and federal laws, statutes, ordinances, and regulations in the
performance of the Services under this Agreement.



3. Performance of Services: The HES board of directors (the “Board”) will be the
primary and only contact for CR regarding the Services performed under this
Agreement. CR shall be entitled to rely on, and shall proceed according to the
direction of the Board. CR shall provide written and/or oral progress reports to
the Board not less frequently than weekly and as needed from time to time when
reasonably requested by the Board. CR shall not use the services of any third
party in delivering the Services without the Board’s prior consent.


4. Other Business Activities. CR and its representatives who perform the
Services may be engaged or employed in any other business, trade, profession, or
other activity which does not place CR in a conflict of interest with HES.
5. Compensation and Reimbursement for Expenses:
5.1 CR’s Fee: As full and complete compensation for the Services under this
Agreement, HES shall pay CR monthly for the Services at the rate set forth on
Exhibit A.
5.2 Payment Terms: Payments to CR for the Services shall be made by the 15th day
following the end of the month in which the Services are rendered. CR shall
provide an accounting of the actual number of days worked by CR during each
month, which accounting shall be delivered within 5 days of the end of each
month. HES shall review this accounting prior to making payment to CR for
Services performed during the previous month and shall pay any undisputed
amount.
5.3 Reimbursement for Costs: HES shall reimburse CR for all out-of-pocket
expenses incurred by CR in connection with performing the Services or which are
incurred with HES’s prior written consent. HES shall reimburse CR for James
Broghammer’s mileage necessary to perform the Services, including mileage
between James Broghammer’s residence and HES’s primary business location.
Notwithstanding the foregoing, all expenses in excess of $500 shall be
preapproved by HES. Reimbursement shall be made within fifteen (15) days after
HES’s receipt of CR’s invoice therefore, accompanied by reasonable proof of the
cost for which such reimbursement is sought. CR shall not request reimbursement
more frequently than once per calendar month.
6. Confidential Information: All of the designs, processes, inventions and other
technical or business information disclosed by HES to CR in connection with this
Agreement or created by CR under this Agreement (collectively referred to herein
as the “Confidential






Rev. 10.26.15                        
2

--------------------------------------------------------------------------------





Information”) shall be protected by CR as provided under this Section. CR shall
not disclose any part of the Confidential Information to any person or entity
other than its employees who need to have access to such data in furtherance of
this Agreement. CR shall not disclose any Confidential Information pursuant to
court order or other legal process unless it is advised by its legal counsel
that it is legally required to do so; it has promptly given HES notice of such
order or process so that HES can obtain a secrecy order; and, it uses all other
reasonable means to ensure the confidential treatment of such information.
Notwithstanding anything set forth above, however, CR shall have no obligations
under this Section with respect to Confidential Information which: (a) it can
demonstrate with documentary evidence was in its possession prior to receipt
from HES; (b) appears in issued patents or printed publications in integrated
form or is in general use in the trade without violation by CR of this
Agreement, or violation by any other party of an obligation not to disclose it;
or (c) is disclosed to CR by someone other than HES who is under no obligation
not to disclose it.
7. Intellectual Property.
7.1    HES is and shall be, the sole and exclusive owner of all right, title,
and interest throughout the world in and to all the results and proceeds of the
Services performed under this Agreement (collectively, the “Deliverables”),
including all patents, copyrights, trademarks, trade secrets, and other
intellectual property rights (collectively “Intellectual Property Rights”)
therein. CR agrees that the Deliverables are hereby deemed a “work made for
hire” as defined in 17 U.S.C. § 101 for HES. If, for any reason, any of the
Deliverables do not constitute a “work made for hire,” CR hereby irrevocably
assigns to HES, in each case without additional consideration, all right, title,
and interest throughout the world in and to the Deliverables, including all
Intellectual Property Rights therein. HES agrees that it makes no right, title
or claim in any intellectual property rights which CR or its agents, officers or
employees develops in connection with work performed for other entities or
employers.
7.2    Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure, and withdrawal and any other rights that may
be known as “moral rights” (collectively, “Moral Rights”). CR hereby irrevocably
waives, to the extent permitted by applicable law, any and all claims CR may now
or hereafter have in any jurisdiction to any Moral Rights with respect to the
Deliverables. HES agrees that it makes no right, title or claim in any Moral
Rights which CR or its agents, officers or employees develops in connection with
work performed for other entities or employers.
7.3    CR shall make full and prompt disclosure to HES of any inventions or
processes as such terms are defined in 35 U.S.C. § 100 (the “Patent Act”), made
or conceived by CR alone or with others during the term related to the services
performed for HES herein, whether or not such inventions or processes are
patentable or protected as trade secrets and whether or not such inventions or
processes are made or conceived during normal working hours or on the premises
of HES. HES acknowledges, however, that CR may conceive said inventions or
processes in






Rev. 10.26.15                        
3

--------------------------------------------------------------------------------





connection with its services for other clients or employers. HES makes no claim
as to those inventions or processes. CR shall not disclose to any third party
the nature or details of any such covered inventions or processes without the
written prior consent of HES. Any patent or copyright applications relating to
the services, related to trade secrets of HES or which relate to tasks performed
by CR for HES, that CR may file within one year after expiration or termination
of this Agreement shall belong to HES and CR hereby assigns same to HES as
having been conceived or reduced to practice during the term of this Agreement.
7.4    Upon the request of HES, CR shall promptly take such further actions,
including execution and delivery of all appropriate instruments of conveyance,
as may be necessary to assist HES to prosecute, register, perfect, record, or
enforce its rights in any Deliverables. In the event HES is unable, after
reasonable effort, to obtain the signature of an authorized agent of CR on any
such documents, CR hereby irrevocably designates and appoints HES as CR’s agent
and attorney-in-fact, to act for and on CR’s behalf solely to execute and file
any such application or other document and do all other lawfully permitted acts
to further the prosecution and issuance of patents, copyrights, or other
intellectual property protection related to the Deliverables with the same legal
force and effect as if CR had executed them. CR agrees that this power of
attorney is coupled with an interest.
7.5    CR retains ownership of any preexisting intellectual property developed
by CR prior to this Agreement, however, CR hereby grants to HES an irrevocable,
worldwide, unlimited, royalty-free license to use, publish, reproduce, display,
distribute copies of, and prepare derivative works based upon, such preexisting
materials and derivative works thereof.
7.6    Except for such pre-existing intellectual property and intellectual
property which he has developed independent of the services rendered under this
Agreement, CR has no right or license to use, publish, reproduce, prepare
derivative works based upon, distribute, perform or display any deliverables. CR
has no right or license to use HES’s trademarks, service marks, trade names,
logos, symbols, or brand names. CR does have a right or license to use, publish,
reproduce, prepare derivative works based upon, distribute, perform or display
relating to intellectual property or moral rights developed in connection with
its employment for others, contract hire for others, or developed independently
of any services performed under this Agreement.
7.7    CR shall require each of its employees and contractors to execute written
agreements securing for HES the rights provided for in this Section prior to
such employee or contractor providing any Services under this Agreement.
8. Termination:
8.1 Term. This Agreement shall commence on the date first above written and
shall continue until December 31, 2021 (the “Initial Term”). Unless notice is
given as set forth below, this Agreement shall renew until December 31, 2022
(the “First Renewal






Rev. 10.26.15                        
4

--------------------------------------------------------------------------------





Term”). Thereafter, this Agreement shall continue on a month-to-month basis
following the expiration of the First Renewal Term (each a “Renewal Term” and
together with the Initial Term and the First Renewal Term the “Term”) unless the
Agreement is terminated by either Party by giving notice not less than 15 days
prior to the expiration of the Initial Term, the First Renewal Term or any
Renewal Term.
8.2 Termination. CR or HES may terminate this Agreement, effective immediately
upon written notice to the other Party to this Agreement, if the other Party
materially breaches this Agreement, and such breach is incapable of cure, or
with respect to a material breach capable of cure, the other Party does not cure
such breach within 15 days after receipt of written notice of such breach.
9. Indemnity: Each Party shall defend, indemnify and hold the other Party
harmless from and against any and all third party claims arising from or related
to such Party’s respective breach of this Agreement or of any representations or
warranties made hereunder.
10. Insurance: HES shall at all times during the Term of this Agreement maintain
general liability, property, business interruption, D&O, umbrella and workers
comp. insurance coverage with financially responsible insurance carriers in
amounts appropriate for HES’s business. CR shall at all times during the Term of
this Agreement maintain workers compensation insurance for all of its employees
who provide the Services and CR shall be responsible for all employment related
costs and expenses for its employees which shall not be the responsibility of
HES.
11. Dispute Resolution: In the event of any dispute arising under or in
connection with this Agreement or with the existence, validity, interpretation,
breach or enforcement thereof, either before or after the termination or
expiration of this Agreement, the Parties shall, upon the written request of
either of them, enter into mediation of such dispute pursuant to the rules of
mediation and conciliation of the American Arbitration Association, or such
other rules or procedures as they may agree. If they are unable to resolve such
dispute within ninety (90) days of commencement of such mediation, then either
Party may at any time after giving written notice to the other of its intent to
do so, file suit with respect to such dispute in any court of competent
jurisdiction subject to the choice of venue provisions of this Agreement.
12.    Non-solicitation. Each Party agrees that during the Term of this
Agreement and for a period of 12 months following the termination or expiration
of this Agreement, it shall not make any solicitation to employ the other
Party’s personnel without written consent of the other Party to be given or
withheld in its sole discretion. For the purposes of this clause, a general
advertisement or notice of a job listing or opening or other similar general
publication of a job search or availability to fill employment positions,
including on the internet, shall not be construed as a solicitation or
inducement, and the hiring of any such employees or independent contractor who
freely responds thereto shall not be a breach of this clause.
13. General Terms.






Rev. 10.26.15                        
5

--------------------------------------------------------------------------------





13.1 Waiver. The failure of either Party to insist on strict performance of any
of the provisions of this Agreement or to exercise any right it grants will not
be construed as a relinquishment of any right or a waiver of any provision of
this Agreement. No waiver of any provision or right shall be valid unless it is
in writing and signed by a duly authorized representative making the waiver.
13.2 No Assignment. Neither Party may assign or convey this Agreement or its
obligations hereunder without the other Party’s prior written consent, except
that either Party may assign this Agreement to a purchaser of a controlling
interest in its capital stock or of substantially all of its assets.
13.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Iowa without giving effect to
any choice or conflict of law provision or rule. Each Party irrevocably submits
to the exclusive jurisdiction and venue of the federal and state courts located
in the County of Chickasaw, State of Iowa in any legal suit, action, or
proceeding arising out of or based upon this Agreement or the Services provided
hereunder.
13.4 Notices. Notices and other communications required or allowed by this
Agreement shall be in writing and sent by certified mail (return receipt
requested), express carrier or by hand, as follows:


If to CR, to:         4415 Par Circle
Marion, IA 52302
Attn: Mr. James Broghammer
            
If to HES:
2779 Highway 24

Lawler, IA 52154
Attn: Chairman


Or such other addresses as a Party may specify by proper notice.


13.5 Survival: The provisions of Sections 6, 7, 9, 11, 12 and 13 above shall
survive termination or expiration of this Agreement.
13.6 Merger. This Agreement and its Exhibits, which are incorporated by
reference, constitute the entire agreement between the Parties relating to its
subject matter. This Agreement supersedes all prior representations,
understandings and agreements, written or oral, express or implied. The
Agreement can be modified upon mutual agreement by authorized representatives of
each Party.
13.7    Amendment. This Agreement may only be amended, modified, or supplemented
by an agreement in writing signed by each Party hereto, and any of the terms
thereof may be waived, only by a written document signed by each Party to this
Agreement or, in the case of waiver, by the Party or Parties waiving compliance.






Rev. 10.26.15                        
6

--------------------------------------------------------------------------------





13.8 Counterpart and Electronic Signatures. This Agreement may be executed in
multiple counterparts and by electronic signature, each of which shall be deemed
an original and all of which together shall constitute one instrument.
In witness whereof the Parties have executed this Agreement on the dates set
forth below.
HES                        CR


Homeland Energy Solutions, LLC        Cornerstone Resources, LLC




By:    /s/ Steven Core            By:    /s/ James Broghammer    
Steven Core, Chairman            James Broghammer, President


Date:    February 7, 2019            Date:    February 7, 2019        








Rev. 10.26.15                        
7

--------------------------------------------------------------------------------





EXHIBIT A


STATEMENT OF WORK


Services to be provided:


•
Provide the full services of a Chief Executive Officer “CEO”

•
Assist the operations team in reaching 200MMGPY production.

•
Provide any and all training and guidance for the management team including the
Plant Manager, CFO, Commodity Risk Manager and Office and HR manager.

•
Assist all plant management personnel in development of systems and procedures
to perform their respective jobs in the most efficient and effective manner
possible.

•
Assist and collaborate with the HES Board of Directors in the development of the
immediate and long-term goals for HES.

•
Other services as directed from the HES Board of Directors that is customary for
the CEO/President role.

•
The Board may periodically communicate its expectations and priorities,
including annual Board expectations.



Compensation:


•
Daily fee of $1,350 for the actual days worked either at HES’s location or at an
off-site location as directed by the Board for the term of the Agreement

•
The parties agree to renegotiate the daily fee on an annual basis during the
Term.

•
As a performance based bonus, CR shall receive three-tenths of one percent of
HES’s annual net income as reported in HES’s annual audited financial statements
for the Performance Period, as the same may be adjusted pursuant to HES’s 2016
Annual Cash Bonus Plan dated January 1, 2016 or any revised, amended or
replacement plan (the “Plan”). The performance bonus is subject to adjustments
on the same terms and conditions as set forth in the Plan, which terms are
incorporated into this Agreement. The performance bonus payable to CR is capped
at 125% of the total amount of the cumulative daily fees paid by HES to CR for
services performed by CR during the calendar year.



























Rev. 10.26.15                        
8